MEMORANDUM*
Mario Dion Pittman appeals the district court’s opinion and order denying his habeas corpus petition filed under 28 U.S.C. § 2255. Specifically, Pittman challenges the district court’s holding that it could not retroactively apply the new rule established in Apprendi v. New Jersey1 to cases on initial collateral review. We have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291 and 28 U.S.C. § 2255. We affirm the district court’s opinion.
The decision to deny a § 2255 petition is reviewed de novo.2 Pittman asserts that his guilty plea was unknowing and involuntary because he had not been informed that the drug quantity finding had to be submitted to a jury and proved beyond a reasonable doubt. He bases this claim on the Supreme Court’s decision in Apprendi. That case held that any fact, other than a prior conviction, that increases the penalty for a crime beyond the statutory maximum must be submitted to a jury and proved beyond a reasonable doubt.3 Our recent decision in United States v. Sanchez-Cervantes4, forecloses Pittman’s claim. In Sanchez-Cervantes, we held that Apprendi does not apply retroactively to cases on initial collateral review.5 Therefore, we affirm the district court’s opinion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).


. United States v. Chacon-Palomares, 208 F.3d 1157, 1158 (9th Cir.2000).


. 530 U.S. at 490, 120 S.Ct. 2348.


. United States v. Sanchez-Cervantes, 282 F.3d 664,-, slip op. 4287 (9th Cir.2002).


. 282 F.3d at-, Slip op. at 4302.